Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s response filed on 03/17/2021 to a Requirement for Election/Restriction mailed on 09/17/2020 for Application #16/275,044 filed on 02/13/2019 in which claims 13-19, 21-33 are pending, Claims 1-12, 20 are canceled.

Status of Claims
Claims 13-19, 21-33 are pending, of which Claims 13-19, 21-33 are considered allowable via the included Examiner’s Amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Randy Montgomery on March 23, 2021.
 
The application has been amended as follows:

In the Claims:

Claim 22: (Currently Amended)
Regarding Claim 22, in Claim 22 Line(s) 2, replace the phrase:
“to receive the an identifier of the user device”
with the following:
“to receive the [[an]] identifier of the user device”

Regarding Claim 22, in Claim 22 Line(s) 3, replace the phrase:
“the identifier based on the user device connecting”
with the following:
“the identifier of the user device based on the user device connecting”


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 13-19, 21-33 are considered allowable.

The instant invention is directed to an apparatus, and methods for connecting a user device lacking the necessary network credentials to a first network by connecting the user device to a second network to obtain the necessary network credentials to connect to the first network.

The closest prior art, as recited, DATTAGUPTA et al. US Patent Application Publication No. 2012/0317619 and Englund US Patent No. 7,568,092, are also generally directed to various aspects of handling devices connecting to networks without the necessary network credentials which they have to retrieve from other sources.  However, DATTAGUPTA et al. or Englund does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 13, 21, 28.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 13:
receiving, by a network device, based on a failed attempt by a user device to connect to a first network via a first identifier broadcast by an access point, an identifier of the user device, wherein the identifier of the user device is received via a second network, wherein the second network is configured to provide a secure connection for provisioning services, determining that the identifier of the user device is associated with an account authorized to access the first network, sending to the user device, based on determining that the identifier of the user device is associated with the account, a token, receiving, from the user device, a request to validate the token, validating, based on the request, the token; and sending to the user device, based on validating the token, a network credential, wherein the network credential facilitates a connection to the first network..
When combined with the additional limitations found in Claim 13.

Regarding Claim 21:
receive, based on a failed attempt by a user device to connect to a first network via a first identifier broadcast by an access point, an identifier of the user device, wherein the identifier of the user device is received via a second network, wherein the second network is configured to provide a secure connection for provisioning services, determine that the identifier of the user device is associated with an account authorized to access the first network, send to the user device, based on determining that the identifier of the user device is associated with the account, a token, receive, from the user device, a request to validate the token, validate, based on the request, the token, and send to the user device, based on validating the token, a network credential, wherein the network credential facilitates a connection to the first network.
When combined with the additional limitations found in Claim 21.

Regarding Claim 28:
receiving, by a network device, based on a failed attempt by a user device to connect to a first network via a first identifier broadcast by an access point, an identifier of the user device, wherein the identifier of the user device is received via a second network, wherein the second network is configured to provide a secure connection for provisioning services, determining that the identifier of the user device is associated with an account authorized to access the first network, and sending to the user device, based on determining that the identifier of the user device is associated with the account, a token and a network credential, wherein the network credential facilitates a connection to the first network.
When combined with the additional limitations found in Claim 28.

Therefore Claims 13-19, 21-33 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brok et al - US_20060236105: Brok et al teaches the automation of a user connecting to a wireless network when a user is associated with a different wireless network.
Shamis et al - US_20160037439_A1_I: Shamis et al teaches automatically detecting and connecting to different wireless networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498